Citation Nr: 0029508	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a gastrointestinal 
condition.

6.  Entitlement to service connection for residuals of a cold 
weather injury involving the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to January 
1991 and from June 1991 to September 1993.  He also had 
additional service with Army National Guard of Kentucky.  His 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


REMAND

The veteran is seeking service connection for an eye 
condition, chronic headaches, a low back condition, tinnitus, 
residuals of a cold weather injury involving the feet, and a 
gastrointestinal condition claimed as secondary to medication 
prescribed for service-connected disabilities.  However, a 
review of the record discloses that additional development is 
needed prior to adjudication by the Board.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that these claims are fairly adjudicated.

A recent amendment to 38 U.S.C.A. § 5107 (West 1991) states 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000).  The Secretary 
may decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Id.  The new amendment 
thus eliminates the requirement that a claim be well grounded 
before VA's duty to assist is triggered.

In this case, service medical records show that the veteran 
was treated for a laceration adjacent to the right side of 
the right eye in November 1976, a foreign body in the left 
eye in June 1980, a contusion of the right eye in September 
1990, and residuals of a cold weather injury involving both 
feet in December 1990.  The veteran also reported a history 
of headaches when evaluated in January 1990 and January 1997.  
Post-service evidence includes a March 1998 VA examination 
report, which lists diagnoses of (1) a small punched out 
chorioretinal scar in the left eye, (2) history of bilateral 
foot frostbite with cold sensitivity, (3) mixed headaches, 
primarily muscle contraction headaches, and (4) low back 
strain, mild.  The Board notes, however, that examiners did 
not provide medical opinions concerning the etiology or date 
of onset of any of these conditions.  Post-service evidence 
also shows that the veteran described ringing in both ears, 
with no medical opinion concerning the etiology or date of 
onset. 

The veteran also claims that he currently suffers from a 
gastrointestinal condition as a result of medication 
prescribed for several service-connected disabilities.  At a 
VA examination performed in March 1998, the veteran reported 
nausea and stomach problems secondary to medications 
prescribed for arthritis of the right ankle and for 
depression.  He told the examiner that these symptoms had not 
been attributed to any diagnosis such as ulcers.  No physical 
examination of the gastrointestinal system was performed.  
The diagnoses included "medication related nausea."  Based 
on these findings, it is unclear whether the veteran's 
gastrointestinal problems are attributed to a diagnosis as 
opposed to mere symptoms.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (holding that in the absence of evidence of a 
currently claimed condition, there can be no valid claim). 

The evidence in this case indicates that medical examinations 
may possibly aid in the establishment of entitlement to 
service connection for each of the claimed disabilities, 
thereby triggering the duty to assist.  Therefore, in light 
of the recent amendment, the Board finds that the veteran 
should be afforded appropriate VA medical examinations to 
determine whether any of the claimed disabilities at issue 
are related to service or to service-connected disabilities.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to undergo appropriate VA examinations to 
ascertain the etiology and date of onset 
of his eye condition, chronic headaches, 
back condition, tinnitus, and residuals 
of a cold weather injury involving the 
feet.  It should also be determined 
whether he suffers from a 
gastrointestinal condition as a result of 
medications prescribed for service-
connected disabilities.  The claims 
folder should be provided to each 
examiner for his or her review in 
connection with each examination.  All 
necessary tests and evaluations should be 
performed, and each examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, each 
examiner should specifically address 
whether it is at least as likely as not 
that the veteran's current eye condition, 
chronic headaches, back condition, 
tinnitus, and residuals of a cold weather 
injury involving the feet were incurred 
in service.  An examiner should also 
state whether the veteran's 
gastrointestinal symptoms can be 
attributed to a diagnosis, and, if so, 
whether it is at least as likely as not 
related to medications prescribed for 
service-connected disabilities.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in 
typewritten reports. 

2.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate each of the veteran's claims 
on appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 


- 5 -


